United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3422
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Todd E. Matthews,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 7, 2008
                                 Filed: March 12, 2008
                                  ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.


       Todd Matthews appeals the magistrate judge’s denial of his 18 U.S.C.
§ 3582(c)(2) sentence-reduction motion. We conclude that jurisdiction is lacking.
See Specialty Mills, Inc. v. Citizens State Bank, 51 F.3d 770, 773 (8th Cir. 1995)
(court of appeals considers jurisdiction on its own motion). A section 3582(c)(2)
motion is not a civil postconviction action, but a continuation of a criminal case. See
United States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003) (per curiam); see also
United States v. Petty, 82 F.3d 809, 810 (8th Cir. 1996) (per curiam) (time limits for
appealing in criminal cases apply to appeal from denial of § 3582(c)(2) motion). A
magistrate judge may enter judgment in a civil action with consent of the parties, see
28 U.S.C. § 636(c)(1), while a district judge may designate a magistrate judge to
prepare proposed findings of fact and recommendations for the disposition of
applications for post-trial relief made by individuals convicted of criminal offenses,
see 28 U.S.C. § 636(b)(1)(B). Accordingly, we dismiss the appeal for lack of
jurisdiction and remand to the district court for further proceedings.
                        ______________________________




                                         -2-